yi
F
H

if

UNITED STATES DISTRICT COURT D> |
SOUTHERN DISTRICT OF NEW YORK WY 20

a a a i i i ee ES eh SS St i x

JOSE M. MARTINEZ IV, : ORDER
Plaintiff, :

Vv. . 20 CV 1440 (VB)

SUPREME COURT OF THE STATE OF NEW
YORK, COUNTY OF ROCKLAND, and
DEUTSCHE BANK NATIONAL TRUST,

Defendants.
ween wneeX

 

On February 19, 2020, plaintiff Jose M. Martinez, who is proceeding pro se, filed a
motion for permission for electronic case filing. (Doc. #4). In his motion, plaintiff indicates that
he completed the Court’s CM/ECF introduction course on February 19, 2020.

Accordingly, plaintiffs motion is GRANTED.

The Clerk is instructed to terminate the motion. (Doc. #4).

Dated: February 24, 2020

White Plains, NY
SO ORDERED:

lu

Vincent L. Briccetti
United States District Judge

 
